Citation Nr: 0719891	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  03-29 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, 
including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Lieberman & Mark, PLLC


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to December 
1968.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In October 2005, the veteran 
including as a result of exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, 
including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Lieberman & Mark, PLLC


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to December 
1968.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In October 2005, the veteran 
testified at a video-conference hearing over which the 
undersigned Veterans? Law Judge presided, a transcript of 
which has been associated with his claims folder.  In a 
December 2005 decision, the Board denied the above-mentioned 
claims.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veteran's Claims (CAVC).  
On February 27, 2007, the CAVC vacated and remanded the 
Board's decision pursuant to the terms of a Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The terms of the Joint Motion for Remand require further 
development of the claims.  The veteran seeks to establish 
service connection for diabetes mellitus and prostate cancer 
on a presumptive basis as a result of exposure to herbicides 
while serving in the Republic of Vietnam during the Vietnam 
Era.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  He has 
reported serving in Vietnam from approximately June or 
September 1967 to December 1968.  He initially reported being 
involved in river boat patrols in the Maichan Delta.  See VA 
Form 21-526 received October1986 and wife's statement 
received July 1980.  He has more recently reported serving 
with 7th Naval Construction Battalion (NCB 7 or Seabees) of 
the United States Navy (Seabees) located in Quang Nam, and 
has provided the names of 4 service mates who might be able 
to corroborate his presence in Vietnam.  See Written 
statements received in May 2002 and April 2005.  He has also 
submitted photographs he asserts established his presence in 
Vietnam.  

The National Personnel Records Center (NPRC) has been unable 
to confirm the veteran's service in the Republic of Vietnam 
as claimed.  His personnel records show that he served as a 
water transportation specialist with the U.S. Navy and had 
one year and one month of foreign or sea service.  He had a 
"Special Tour of shore duty" from September 1966 to 
September 1967.  He had volunteered for Vietnam service in 
February 1968, but there is no indication that he served in 
Vietnam.  He was discharged in December 1968.  The parties to 
the Joint Motion for Remand require further attempts to 
verify whether he served in Vietnam as alleged.

On remand, the veteran should be provided notice of the 
criteria for establishing a disability rating and effective 
date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran for the following:
        a) notify him of the criteria for 
establishing a disability rating and 
effective date of award consistent with 
the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006);
	b) request further details of his 
involvement in river boat patrols in the 
Maichan Delta (e.g, dates, unit of 
assignment, ship identification number, 
etc.);
        c) request further details of his 
service with the 7th Naval Construction 
Battalion (NCB 7) located in Quang Nam, 
Vietnam;
        d) request him to submit the 
originals of the photograph copies he 
submitted for the record and to identify 
which each picture represents; and
        e) request him to submit copies of 
any service personnel records in his 
possession, such as travel orders, pay 
records, etc.

2.  Attempt to contact the four former 
colleagues identified by the veteran as 
having served with him in Vietnam, and 
request any details to corroborate the 
veteran's claimed service in Vietnam.  See 
Written statements received in May 2002 
and April 2005.

3.  Obtain the legal and medical documents 
pertaining to the veteran's award of 
disability benefits with the Social 
Security Administration.

4.  Obtain complete clinical records from 
the Sepulveda, California VA Medical 
Center and the Bakersfield, California VA 
Satellite Outpatient Clinic, dated since 
January 2006.

5.  Upon completion of the above, contact 
the NPRC, or other appropriate source, and 
request them to provide all service 
personnel records from the veteran's 
Official Military Personnel File (OMPF), 
including all records of his assignments, 
whether permanent or temporary duty 
stations; all travel orders; pay stubs 
which reflect special pay status, travel 
vouchers, and all TDY orders.  The NPRC 
should attempt to verify the type of the 
veteran's foreign or sea service, to 
include his duty assignment involving a 
"Special Tour of shore duty" from 
September 1966 to September 1967.  The 
NPRC should also search for Morning 
Reports or regularly kept records for the 
7th Naval Construction Battalion (NCB 7) 
that might reveal the veteran's 
whereabouts.  

6.  If necessary, contact the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) and the Department of the Navy 
Naval Historical Center (NHC) to obtain 
specific details of the veteran's reported 
service with the 7th Naval Construction 
Battalion (NCB 7) located in Quang Nam, 
Vietnam (and any other duty assignment in 
Vietnam as indicated by the veteran).  
Provide a summary of the most specific 
information available regarding the 
reported dates of the veteran's service in 
Vietnam with units of assignment, and 
request morning reports and unit records 
from JSRRC and NHC in an attempt to verify 
the veteran's whereabouts during his 
period(s) of reported service in Vietnam, 
including specifically whether he actually 
set foot in Vietnam.  Any other source 
where unit records or morning reports 
might be archived should also be 
contacted.

** Regarding actions #5 and #6, efforts to 
obtain the foregoing records must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non- existence 
or unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and this 
should be documented for the record.

7.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
opportunity to reply.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


